PER CURIAM.
This is an appeal from a final summary judgment in favor of appellee, Dr. Mark Cohan, in a multicount complaint against various defendants.
Count VIII of the third amended complaint attempted to allege a cause of action for “Boycott & Restraint of Trade” against Dr. Cohan and others. The trial court granted summary judgment against appellant on said count and we hold appellant has failed to demonstrate reversible error regarding that disposition.
*512Earlier appellant had moved for leave to file a fourth amended complaint to allege several new causes of action against Cohan. We believe it was error to deny appellant the opportunity to plead said alleged causes of action.
Accordingly, we affirm the summary judgment as to Count VIII of the third amended complaint and reverse the order denying appellant leave to plead the alleged new causes of action argued in his appellate brief and remand the cause to the trial court for further proceedings.
DOWNEY, LETTS and STONE, JJ., concur.